DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/23/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a matrix is composed of one or more primary nanoparticles of calcium copper titanate (CCTO) that are embedded in SiO2
Another indefinite issue is that it is unclear if the one or more primary nanoparticles of the matrix is the same as those yielded during agitation in the pH matching solution, since the primary nanoparticles of the matrix are not necessarily referring back to the previously mentioned primary nanoparticles. 
Since claim 1 is a method type claim, Examiner further suggest incorporating an active step of forming the matrix. 
For examination purposes, if “a matrix is composed of one or more primary nanoparticles” is examined as “a matrix is composed of one or more of the primary nanoparticles made of calcium copper titanate”, then continuity between the primary particles that are yielded and those in the matrix is made. Otherwise, the limitations presented in the last two lines of claim 1 seem out of place and it is unclear how the matrix and its formation fit with the rest of the claim. 
It is further suggested to amend the last two lines to include the optional clustered nanoparticles. For instant if “composed of one or more primary nanoparticles” is examined as “composed of one or more of the clustered nanoparticles or primary particles” then there isn’t an issue of a broader limitation being followed by a narrower limitation in the same claim. 
Thus, for examination purposes, “wherein a matrix is composed of one or more primary nanoparticles of calcium copper titanate (CCTO) that are embedded in SiO2”, will be examined as ““forming a matrix composed of one or more of the clustered nanoparticles or primary nanoparticles made of calcium copper titanate (CCTO) that are embedded in SiO2
Claims 2-16 are rejected for depending form claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KODAS et al. (US 2006/0083694) discloses multicomponent particles comprising inorganic nanoparticles distributed in an organic matrix (Abstract). KODAS et al. discloses calcined nanoparticles (e.g., calcined heated nanoparticles) (Paragraph [0230]). Moreover, given that the nanoparticles may fuse together during calcining, the particles are separated via milling (Paragraph [0230]). The particles are further modified to inhibit agglomeration (Paragraph [0232]). Such modification includes dissolving particles in a solution (e.g.  pH dissolving solution) (Paragraphs [0236]-[0238]) and treated while in the solution (Paragraphs [0239]-[0240]). Once treated, the solutes are removed from the liquid medium (Paragraph [0241]). The nanoparticles are then placed in a new matrix by decomposition (Paragraph [0244]). 
Thus, while KODAS et al. includes the formation of a dissolving pH solution for dissolving nanoparticles, there isn’t necessarily a pH matching solution as claimed, or a surfactant. Moreover, KODAS et al. does not explicitly disclose the claimed matrix, per se. 
The materials of the matrix are generally known. 
REYNOLDS et al. (US 2014/0022694) discloses a high performance multilayer capacitor (Abstract) comprising low-k dielectric layer comprising silicon dioxide (Abstract) onto a high-k dielectric ceramic comprising CCTO (Paragraph [0067]). REYNOLDS et al., however, does not disclose the claimed method, per se. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745